Citation Nr: 1703675	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-37 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to a compensable rating for hemorrhoids prior to June 18, 2009.

3.  Entitlement to an increased rating greater than 10 percent for hemorrhoids from June 18, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1966.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The above issues were remanded by the Board in July 2015.  In addition to the above issues, the Board remanded the issues of entitlement to earlier effective dates for the awards of a total disability based on individual unemployability (TDIU) and Dependents' Educational Assistance (DEA) under 38 U.S.C. chapter 35.  Subsequently, in an October 2016 rating decision the RO granted earlier effective dates for these claims of March 22, 2007, which was the date of the underlying claim for increased rating and the earliest effective date permitted under the law.  As such, the Board will consider the foregoing to represent a complete grant of benefits as to the TDIU and DEA issues and no further discussion of the issues will be made herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's OSA is not shown to be etiologically related to a disease, injury, or event in service or service-connected disability.

2.  Affording the Veteran the benefit of the doubt, for the entire appellate time period, his hemorrhoids will be considered to be large, irreducible, with excessive redundant tissue and evidencing frequent recurrences, but without persistent bleeding and with secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  The Veteran's OSA was not incurred in and is not otherwise related to service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  For the period prior to June 18, 2009, the criteria for a disability rating of 10 percent for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.114, Diagnostic Code (DC) 7336 (2016).

3.  The criteria for a disability rating greater than 10 percent for hemorrhoids have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.114, DC 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in February 2008, May 2009, January 2011, May 2014, and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, and VA treatment records have been associated with the electronic claims file.  In January 2011, the RO determined that records from the VA Medical Center in Los Angeles from 1974 to 1975 were unavailable.  The January 2011 VA memorandum discussed the multiple efforts made to obtain the records.  As, such the Board concludes that any further attempts to obtain these treatment records would be futile.  Private records have been associated with the claims file, to the extent possible.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded multiple VA examinations, the most recent of which was in September 2016.  In addition, a June 2014 VA medical opinion addressed the issue of whether the OSA was secondary to the Veteran's service-connected psychiatric disorder.  The opinions expressed were based on a complete review of the claims file and medical records, interview of the Veteran or review of his contentions, complete physical examination or review of prior examinations, and appropriate diagnostic testing.  The opinions were accompanied by a rationale explaining the bases for the opinions.  The Board, therefore, finds the September 2016 examination report and June 2014 medical opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the OSA claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran multiple appropriate examinations, most recently in September 2016.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the November 2015 notice letter to the Veteran, the association of VA treatment records, the September 2016 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In reaching that opinion, the Board acknowledges that the RO did not ultimately request medical records from the Chino prison, despite the Veteran's completion of a VA Form 21-4142 authorization to obtain the records and indication that he received treatment for hemorrhoids during that time.  As the Veteran has reported that his treatment during incarceration occurred between 1977 and 1981, many years prior to the applicable appellate time period, the Board concludes that such information is not necessary for adjudication of the hemorrhoid issue.  To the extent that the Veteran's hemorrhoid condition during that period of time is relevant to the current appeal, the Board concludes that his lay statements as to symptomatology will be considered an accurate reflection of his condition during that time period.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he developed OSA in service, as evidenced by his in-service sleep problems and the onset of snoring.  In the alternative, he argues that his OSA was caused or aggravated by his service-connected PTSD.

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of OSA.  His personnel records, however, include multiple findings of dereliction of duty for sleeping while on duty.

In September and October 1996, the Veteran reported a history of loud snoring and the October 1996 record also noted apparent positive apneic periods.  The Veteran was referred for a sleep study.  A November 1996 VA treatment record included the results of the ordered sleep study with an indication of rule out OSA, although the study showed repeated episodes of OSA and hypopnea with marked oxygen desaturation.  

An April 1997 social work note indicated that the Veteran had a serious problem with snoring that limited his choices in terms of sharing a room with another person.

A June 2009 letter from the Veteran's brother indicated that he had no symptoms of OSA prior to service and that when he returned he was noted to snore loudly and fall asleep while talking.  A June 2009 statement from the Veteran's sister reported the same symptoms.  A statement from the Veteran's wife noted that she had been married to the Veteran for two years and that he would snore out loud while watching television and snore very badly at night.

During a February 2010 RO hearing, the Veteran reported that he began experiencing sleep problems in job school at Fort Benning, in approximately 1964.  He would nod off at work regularly, although he did not fall asleep.  His friends also told him that he snored.

The Veteran was afforded a VA examination in January 2012, which the Board found to be inadequate in its prior remand discussion.  As such, no further discussion of the findings will be made herein.

A June 2014 VA medical opinion discussed the Veteran's OSA history and lay contentions.  The reviewing physician noted that the two main risk factors for OSA were age and obesity.  As one gets older and/or weight increases, the risk of developing OSA rises.  At separation from service, the Veteran weighed only 142 pounds and had no documented symptoms of OSA.  Thirty years later at the time of diagnosis the Veteran was over 50 pounds heavier.  As to any relationship between the Veteran's service-connected posttraumatic stress disorder (PTSD) and OSA, the physician stated that the PTSD had nothing to do with the OSA, in either the development or aggravation of the existing disability.  The rationale was that there was no peer reviewed scientific literature to support such a hypothesis.  As such, the PTSD did not cause or aggravate the OSA.

The Veteran was afforded a VA examination in September 2016.  The Veteran reported snoring "really bad" during boot camp, with continuing symptoms of extensive snoring since that time.  The examiner noted a diagnosis of OSA and a May 2006 sleep study confirming that diagnosis.  The examiner noted review of the claims file and medical records.  The examiner discussed the November 1965 article 15 finding that the Veteran was derelict in his duties in falling asleep when he was supposed to be preparing for inspection.  A March 1966 Summary Court Martial Order also found the Veteran derelict in his duties for having been found asleep while he was the clerk on duty.  In September 1996 the Veteran first reported problems with severe snoring that had been a long-term problem.  An October 1996 record was positive for apparent positive apneic periods while sleeping and a November 1996 sleep study showed a preliminary result of OSA.  The examiner concluded that it was less likely than not that the OSA was incurred in or caused by service.  The rationale noted the absence of complaints of or treatment for OSA symptoms in service, although the examiner did note that the documented periods of daytime sleepiness was a symptom of OSA.  That said, falling asleep due to lack of sleep was not sufficient evidence of a chronic pathology such as OSA, as millions of individuals felt tired and fatigued on a daily basis without having OSA.  As such, the examiner concluded that the documented instances of daytime sleepiness were more likely instances of not budgeting enough time for sleep or simple dereliction of duty in not staying awake.  The Veteran had no documented complaints of symptoms until 1996, approximately 30 years after service.  As to the reports of the Veteran and others regarding trouble sleeping during service, daytime sleepiness, or snoring, these symptoms were not pathognomonic for OSA.  "If we were to assess people while asleep millions of Americans, without sleep apnea, snore at night.  The observation that someone is snoring is insufficient evidence for OSA and if this was the only criteria than one could erroneously say that the vast majority of Americans have it.  Any number of conditions can cause daytime sleepiness such as depression, not enough hours of sleep, shift work, etc."

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's OSA was incurred in service or is otherwise related to service or was caused or aggravated by a service-connected disability.

In reaching that conclusion, the Board finds the June 2014 VA medical opinion and September 2016 VA examination reports of significant probative value.  The September 2016 VA examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record, and physical examination.  The June 2014 physician's opinions were based on review of the claims file, which included the Veteran's lay contentions and the examinations and other medical evidence of record.  In each case, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the June 2014 physician's opinion concluded that it was less likely than not that the Veteran's OSA was caused or aggravated by his PTSD.  The rationale was that there was no peer-reviewed medical literature establishing such a link.  Similarly, the September 2016 VA examiner concluded that it was less likely than not that the Veteran's OSA was incurred in or was otherwise related to service.  The examiner acknowledged the Veteran's in-service reprimands for sleeping on duty and the lay reports of snoring and daytime sleepiness, but noted that these symptoms were not necessarily indicative of OSA.  The Veteran was not diagnosed with OSA until 30 years after service and had gained 50 pounds by that time.  As discussed by the June 2014 physician, the main factors for OSA were age and weight.  Thus, the medical professionals provided multiple bases for the opinions rendered. The conclusions are fully explained and consistent with the evidence of record.

The Board also has considered the Veteran's contentions that his OSA was incurred in service or was caused or aggravated by his PTSD.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as snoring, daytime sleepiness, and other sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking OSA diagnosed decades after service either to that service or his service-connected PTSD, however, the Board concludes that in this case his statements regarding any such link are substantially outweighed by the medical opinions of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

While the Board is sympathetic to the Veteran's sincere belief in his claim, the greater weight of the competent evidence of record does not support this contention.  The Board finds that the Veteran's lay contentions are substantially outweighed by the June 2014 and September 2016 medical opinions.  In light of the foregoing, the Board finds that the preponderance of the evidence is against granting service connection, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A noncompensable evaluation is assigned to the Veteran's service-connected hemorrhoids under DC 7336 for the period prior to June 18, 2009, and a 10 percent rating has been assigned from that date.  The Veteran contends that a higher rating is warranted for the entire appellate time period.

Under DC 7336, a noncompensable evaluation is assigned for mild to moderate hemorrhoids.  A 10 percent evaluation is assigned for external or internal hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 7336 (2016).

An October 2007 examination report included the Veteran's reports of anal itching, feeling the need to empty the bowel, diarrhea, swelling, pain, and discharge.  He reported the use of 4 to 5 absorbent pads per day and that he had a problem holding his stool for more than two-thirds of the day.  There was a constant problem with his hemorrhoids.  From 1966 to 1005 the Veteran underwent surgery at least 5 times for hemorrhoids and perianal abscesses.  There were noted external and internal hemorrhoids without evidence of bleeding or thrombosis.  That said, there was evidence of frequent recurrence and excessive redundant tissue.  The examiner diagnosed hemorrhoids that did not cause significant anemia or malnutrition.

In his January 2008 claim for increased rating, the Veteran reported a loss of bowel control secondary to his service-connected hemorrhoids that required the use of 3 to 4 protective garments per day.

The Veteran was afforded a VA contract examination in April 2008.  At that time, the Veteran reported anal itching, pain, swelling, perianal discharge, and bleeding from a fistula.  He denied diarrhea, but there was leakage of stool.  He required the use of a pad 2 times per day.  There were no current hemorrhoids.  On examination, there was an anal fistula at the 8 o'clock position, but there were no hemorrhoids noted on examination.  There was no fecal leakage noted on examination, or evidence of loss of sphincter control.  There was no anemia.

The Veteran was afforded a VA contract examination for his hemorrhoids on June 18, 2009.  The Veteran reported recurrent bleeding, sometimes 3 to 4 times per week, which resulted in straining and maceration of the stools in order to have a bowel movement.  Some months he would not have any problems.  On examination, there was a hemorrhoid with redundant tissue at the 8 o'clock position, which was external in nature and non-reducible.  There was no evidence of current bleeding or thrombosis.  There was evidence of frequent recurrence and redundant tissue.  The diagnosis was external hemorrhoid, with subjective reports of intermittent rectal bleeding.  There was no evidence of anemia.  The hemorrhoid would have a minor effect on activities of daily living.

In October 2010, the Veteran had a noted healed fistula on the right buttock, superior to the anus.  He also had a current external hemorrhoid at 6 o'clock.

In May 2011, the Veteran had mild, external hemorrhoids on examination.  There was no tenderness, masses, or fecal impaction.  In August 2011, the Veteran complained of severe constipation and that his "rectum doesn't work."  He spent up to 30 minutes defecating and sometimes had to self-disimpact.  He sometimes went three days without a bowel movement.  The record noted ongoing problems with fistulas and constipation.  

In December 2011, there was no visible blood, fistula, or hemorrhoids.

The Veteran was afforded a VA contract examination in August 2013.  The Veteran reported current symptoms that included drainage.  There were noted external hemorrhoids that were small or moderate.  There was slight impairment of rectal sphincter control that resulted in leakage of stool.  The examiner indicated that the condition did not result in any functional impairment.

A January 2014 colonoscopy showed small, non-bleeding, internal hemorrhoids.

In February 2015, the Veteran reported perirectal drainage, with redness noted on toilet paper.  These problems had occurred for a few months and he experienced the problems about once per month and lasting for one week.  There was no associated pain.  The Veteran stated that he got constipated easily if he did not stay on his bowel regimen and medication.  The evaluation was external hemorrhoids, without drainage or noted recurrence of fistulas.  In September 2016, the Veteran grew impatient after waiting for an extended period for his appointment and left without being seen.  

The Veteran was afforded a VA examination in September 2016.  The examiner noted review of the claims file.  Examination of the rectal / anal area was wholly normal.  There were no external hemorrhoids, anal fissures, or other abnormalities.  

Therefore, upon review of the claims file, the Board finds that for the period prior to June 18, 2009, the Veteran's symptoms most closely approximate the criteria for a 10 percent rating.  In that regard, the Board notes that at his April 2008 VA examination there was no evidence of hemorrhoids; however, multiple prior examinations and treatment records showed internal and/or external hemorrhoids.  Moreover, on at least one of those examinations (in October 2007) there was evidence of frequent recurrence and excessive redundant tissue.  Although there was no evidence of thrombosis on that examination and no specific finding that the hemorrhoids were large in nature, the other lay and medical evidence of record suggests that the Veteran has had ongoing problems with hemorrhoids that did not worsen at the time of the June 2009 VA examination.  As such and in light of the foregoing, the Board will afford the Veteran the benefit of the doubt that he met the criteria for a 10 percent rating for hemorrhoids under DC 7336 for the entire appellate time period.  

That said, a rating greater than 10 percent is not warranted for any period on appeal.  The Veteran has consistently reported persistent bleeding, but testing has consistently found that the Veteran is not anemic and multiple examiners and treatment provider have specifically stated that he was not anemic.  There also have not been findings of fissures during the appellate time period.  

The Board has reviewed the remaining DCs relating to disabilities of the digestive system but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2016).  In that regard, the Board has considered the Veteran's numerous reports of fecal incontinence.  DC 7332 contemplates impairment of sphincter control involving the rectum and anus.  See 38 C.F.R. § 4.114, DC 7332 (2016).  To the extent that the Veteran experiences such problems, the symptoms have been attributed to the Veteran's ongoing anal fistulas, the claim for entitlement to service connection for which was referred by the Board in its prior remand and the issue subsequently was denied by the RO in an October 2016 rating decision.  As the Veteran has not appealed that ruling, no further discussion is warranted herein.  Based on the foregoing, the Board concludes that a separate or higher rating under DC 7332 for loss of sphincter control and/or an anal fistula (DC 7335 directs that anal fistulas should be rated under DC 7332 for impairment of sphincter control) is not warranted.

In summary, the Board concludes that a 10 percent rating, but no higher, is warranted for the entire appellate time period.  Assignment of staged ratings has been considered and is not for application.


Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hemorrhoids is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran reports symptoms such as persistent bleeding and anal itching.  The current 10 percent rating under DC 7336 contemplates these and other symptoms (as persistent bleeding also requires evidence of anemia, which the Veteran has not had at any time on appeal).  As discussed above, the Veteran's reports of fecal incontinence is attributable to his nonservice-connected anal fistulas and, as such, cannot serve as a basis for increased rating on a schedular or extraschedular basis.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for OSA is denied.

Entitlement to a 10 percent disability rating for hemorrhoids for the period prior to June 18, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 10 percent for hemorrhoids is denied for the entire appellate time period.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


